DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/30/22 has been entered.
 
Response to Amendment
3.         Applicant's amendment filed on 05/30/22 have been fully considered and entered.

Response to Arguments
4.         Applicant's arguments filed on 05/30/22 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Election/Restrictions
5.        Claims 2-4, 6 are allowable. The restriction requirement to the claim 5 directed to a non-elected invention/species as set forth in the previous Office action, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 5 is directed to a non-elected invention/species, are rejoined because claim 5 require all the limitations of an allowable claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
6.        Claims 2-6 are allowed.

Reasons for Allowance 
7.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are Wu (CN 106336479) and Wang (CN 104292129).
           Claim 2 require a preparation method of a temperature- resistant and anti-collapse polymer fluid loss reducer, including the following steps: adding polymerized monomer raw materials into a solvent, mixing and stirring, and pass in N2 to remove O2 for 30 min to obtain a raw material mixture; wherein the polymerized monomer raw materials include first monomer acrylamide, second monomer 2- acrylamido-2-methylpropanesulfonic acid, and third monomer, wherein molar ratio of the three monomer is (20~80) : (20~80) : (2~30); adding an initiator to the raw material mixture, and initiating a polymerization reaction after heating up to obtain a viscous mixture; wherein the initiator is azobisisobutyronitrile or a mixture consisting of ammonium persulfate and sodium bisulfite in a 1:1 mass ratio, and the amount of the initiator added is the total mass of the polymerized monomer raw materials 0.01~0.1%, wherein main chain of polymer further include acrylamidoamine; wherein the viscous mixture is subjected to a post-treatment process to obtain a temperature-resistant and anti-collapse multi-branched polymer fluid loss reducer; wherein the post-treatment process is: repeatedly immersing the viscous mixture in acetone, washing in ethanol, and then drying and pulverizing.
          Wu discloses a salt resistant and temperature resistant copolymer synthesized from monomers such as acrylamide, acrylic acid, 2-acrylamido-2-methylpropanesulfonic acid, and N-(2-amino)ethyl acrylamide (para [0004], [0048], [0055]), wherein the example demonstrate 205 kg acrylamide (2887 mole), 10 kg 2-acrylamido-2-methylpropane-sulfonic acid (48 mole) and 8 kg N-(2-amino)ethyl acrylamide (114 mole), results in molar ratio of acrylamide: 2-acrylamido-2-methylpropane-sulfonic acid: N-(2-amino)ethyl acrylamide = 80 :1.32 : 1.94, wherein the polymerization method involves adding monomers and initiator such as ammonium persulfate into a solvent such as water under nitrogen atmosphere and polymerization done at 76 0C, wherein the reaction system changed from solution to solid gel, wherein the gel particle crushed and dried (para [0038], [0048], [0049]). Wu does not disclose instantly claimed molar ratio of the monomers, and the mass ratio of the total monomer versus initiator. Wu further does not disclose either azobisisobutyronitrile or a mixture consisting of ammonium persulfate and sodium bisulfite in a 1:1 mass ratio. Wu further does not disclose the post-treatment process is: repeatedly immersing the viscous mixture in acetone, washing in ethanol, and then drying and pulverizing. 
         Wang discloses a process of preparation of copolymer from the monomers acrylamide, 2-acrylamido-2-methylpropanesulfonic acid, and acryloyl dendrimeric compound with terminal carboxylic acid (para [0026], [00297], claim 1, 4), wherein the examples disclose the preparation of the copolymer in the presence of azo or equal amount of ammonium persulafate and sodium bisulfate in in the claimed amount of the initiator versus total monomer, wherein the obtained copolymer is dried and pulverized (para [0015], [0057]). Wang does not disclose claimed acryloyl dendrimeric amine and claimed molar ratio of the monomers. The closest prior arts do not suggest or disclose claimed preparation method of a temperature resistant and anti-collapse polymer fluid loss reducer.  
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1766